It appeared upon the trial, that the prisoner and deceased had been quarreling during the morning of the day on which the fatal (133)  blow was given. A witness, one Martin, was introduced as a witness for the State, who testified as to facts occurring between the prisoner and deceased in the morning, when he, witness, left; he further swore that he returned in the evening, just before the commission of the homicide, and that he witnessed it. Evidence was offered by prisoner, tending to show that the witness swore falsely as to his witnessing the homicide. The counsel for the prisoner asked the court to instruct the jury, that if they should believe that the witness had sworn corruptly falsely as to his presence, they should reject his testimony altogether.
The court charged the jury, that having heard the whole of the witness' testimony, it was for them to decide as to the credit they would give him. Should they be satisfied that he had not been present, and had sworn corruptly falsely in that particular, they would have to decide whether they could confide in anything he had sworn to. Defendant excepted.
Verdict, guilty. Judgment. Appeal by defendant.
The charge of his Honor in the court below is in strict accordance with the principles announced in S. v. Williams, 47 N.C. 257.
Upon the reexamination of the subject, which was elicited by the discussion of the case now under consideration, we are entirely satisfied that the conclusions there arrived at are fully sustained by authority, analogy, and principle.
The maxim, "falsum in uno," etc., which obtains in the civil law, and which is acted upon by the ecclesiastical courts and the courts of admiralty and the courts of equity, which are fixed tribunals for the decision of questions of fact as well as questions of law, has not been adopted in the common-law courts, where all issues of fact are tried by a jury, and where a plain line of demarcation is kept up between *Page 103 
matter which affects the competency and that which affects the    (134) credibility of witnesses. It is the exclusive province of the jury to pass on the credit of a witness. So, if he has made a different statement when not on oath and when on oath, or if he is contradicted by other witnesses on the same trial, or if he admits that he has committed murder or burglary or larceny, as when an accomplice is examined, the principle is the same; such matter goes to his credit and not to his competency; his testimony is, therefore, to be weighed by the jury, and they may convict upon it, provided it carries to their minds full and entire conviction of its truth.
The subject is so fully discussed in the case referred to as to make it unnecessary to enter upon it again; we are convinced that such is the rule of law.
There is
PER CURIAM.                                     No error.
Cited: S. v. Brantley, 63 N.C. 519; S. v. Hardee, 83 N.C. 622; Horahv. Knox, 87 N.C. 492; Terrell v. Broadway, 95 N.C. 559; Ferebee v. R.R., 167 N.C. 301.